Citation Nr: 1120439	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include as due to a service-connected lower back disorder.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 6, 1974 to June 11, 1974.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In November 2009, the Board remanded this matter for additional development.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that a bilateral foot disorder is not related to service.  

2.  The preponderance of the evidence of record indicates that a bilateral foot disorder is not related to a service-connected disorder.    


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A bilateral foot disorder is not related to a service-connected lower back disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim decided in this decision has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in August 2004, March 2007, and November 2010.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to the adverse rating decision on appeal, following full notification the RO readjudicated his claim in the February 2011 supplemental statement of the case of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with medical examination and opinion regarding his claim to service connection.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for a bilateral foot disorder.  In his own statements, he asserts that a foot disorder relates directly to service.  The RO denied a claim for service connection on a direct basis in the December 2004 rating decision on appeal.  In October 2009, the Veteran's representative asserted that a foot disorder was secondary to a lower back disorder, which the Board found service connected in November 2009.  In the February 2011 supplemental statement of the case of record, the RO denied this theory of entitlement to service connection as well.  For the reasons set forth below, the Board agrees with the RO's decisions in this matter.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the evidence of record demonstrates that the Veteran has current bilateral foot disorders.  VA treatment records dated since June 2004 note the Veteran's complaints of gout in his feet, and treatment for the disorder.  Moreover, VA compensation examination reports of record note diagnoses of gout, pes planus, and plantar fasciitis.  These reports also indicate that the Veteran has 2 neurological disorders affecting his feet - tibial neuropathy and peripheral neuropathy.  The preponderance of the evidence indicates, however, that none of the Veteran's foot disorders relates to service, or to his service-connected lower back disorder. 

	Direct Service Connection 

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board finds a direct service connection finding unwarranted here because the evidence of record indicates onset of a foot disorder many years after active service.  The Veteran's service treatment records are negative for complaints, treatment, or diagnoses of a foot disorder.  The Veteran's separation report of medical examination is negative for a foot disorder.  Medical documents dated in the mid-1970s, which pertain to the Veteran's discharge from service due to his service-connected back disorder, are negative for a foot disorder.  The earliest evidence of record of treatment for a foot disorder is dated in June 2004, approximately 30 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  And the Veteran himself indicates in June 2004 VA treatment records that the onset of his gout was in 1983, approximately 9 years following discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, the Board notes that the record contains no medical evidence of a nexus between the current disorder and service.  See Pond, supra.  

The Board has reviewed the Veteran's assertions in the record that he incurred a foot disorder during service due to the rigors of boot camp.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board has considered the Veteran's statements as evidence, and has considered the possibility that he may have experienced foot weakness or pain during basic training as he claims.  However, layperson are generally not capable of opining on matters requiring medical knowledge (e.g., matters regarding etiology and diagnosis).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Simply put, the Veteran's lay statements regarding what medical disorder he claims to have had in the mid 1970s are of limited probative value.  He is not competent to testify that he had a disorder such as gout or plantar fasciitis, or that such a disorder relates to a disorder some 30 years later.  

Indeed, the preponderance of the evidence of record indicates that he did not incur a foot disorder during service.  The evidence indicates onset of a foot disorder many years following service that ended in 1974.  A finding of service connection on a direct basis would be unwarranted here therefore.  See 38 C.F.R. § 3.303.  

	Secondary Service Connection

With regard to secondary service connection, the Veteran's representative has asserted that the Veteran's foot disorders are due to his service-connected back disorder.  As the representative correctly noted, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  But after a review of the evidence, the Board finds a service connection grant on this basis unwarranted as well.  

The only medical evidence of record to address the issue is found in the December 2009 and January 2011 VA reports of record.  Each report was conducted by the same VA physician.  In the December 2009 report, the examiner indicated a review of the claims file, and a personal assessment of the Veteran.  And the examiner concluded that it was unlikely that a foot disorder related to the Veteran's service-connected back disorder.  In support of her opinion, the examiner noted that neurological testing indicated no foot involvement with the Veteran's lower back problem.  And the examiner noted that the Veteran's primary foot troubles stem from gout and plantar fasciitis, neither of which was documented during active service.  In the January 2011 report, the examiner stated that tibial neuropathy did not relate to the lumbar spine disorder.  She again indicated that there was no evidence of lumbar radiculopathy.  And she concluded that, "it is my opinion that there is no medical condition related to the SC back condition affecting the veteran's feet."  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In sum, the evidence indicates that the Veteran has several foot disorders.  The Veteran and his representative assert that a current foot disorder relates either to service or to a service-connected back disorder.  But the medical evidence of record - found in service treatment records dated in the 1970s, in VA treatment records dated since June 2004, and in recent VA reports - indicates that a foot disorder is unrelated to service, and unrelated to the back disorder.  As such, the evidence of record preponderates against the Veteran's claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a foot disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


